Reasons for Allowance
Claims 14-33 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to include a projection mask pattern provided on the projection lens and comprising a plurality of masks for which transmittances that are proportions of the laser beams passing there through are set, wherein the projection lens irradiates the plurality of thin film transistors on the glass substrate moving in a predetermined direction with the laser beam via the plurality of masks included in the projection mask pattern, and each of the plurality of masks included in the projection mask pattern is set to any one of a plurality of transmittances.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 24, there is no teaching, suggestion, or motivation for combination in the prior art to include a glass substrate with the laser beam using a projection lens on which a projection mask pattern including a plurality of masks, to which transmittances that are proportions of laser beams passing therethrough are set, is provided; and a third step of moving the glass substrate in a predetermined direction whenever the laser beam is radiated, wherein, in the second step, the laser beam is radiated via the projection mask pattern including the plurality of masks to which any one of the plurality of transmittances is set, 3wherein the plurality of masks comprises two masks having different transmittances from each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415.  The examiner can normally be reached on M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIAS ULLAH/Primary Examiner, Art Unit 2893